UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 08-7018



UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.


HERBERT SMART,

                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:97-cr-00025-RAJ-5)


Submitted:   August 8, 2008                 Decided:   August 27, 2008


Before WILKINSON, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Herbert Smart, Appellant Pro Se. Laura Marie Everhart, Assistant
United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Herbert Smart appeals the district court’s order denying

his motion under 18 U.S.C. § 3582(c)(2) (2000), seeking a reduction

to his sentence based on an amendment to the Sentencing Guidelines.

We   have   reviewed    the   record   and     find   no    reversible    error.

Accordingly,    we     find   the   district    court      did   not   abuse   its

discretion in denying the motion. See United States v. Goines, 357

F.3d 469, 478 (4th Cir. 2004) (motion under § 3582(c) “is subject

to the discretion of the district court”); United States v. Legree,

205 F.3d 724, 727 (4th Cir. 2000).         We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                                        AFFIRMED




                                       2